EXHIBIT 16.1 McGladrey & Pullen, LLP Certified Public Accountants 1185 Ave of the Americas New York, NY 10036-2602 O212.372.1800F212.372.1801 www.mcgladrey.com December 15, 2010 Securities and Exchange Commission Washington, D.C. 20549 Commissioners: We have read Lescarden Inc.'s statements included under Item4.01 of its Form8-K filed on December15, 2010 and we agree with such statements concerning our firm. McGladrey & Pullen, LLP ***** McGladrey is the brand under which RSM McGladrey & Pullen, LLP serve clients' business needs. The two firms operate as separate legal entities in an alternative practice structure. Member of RSM International network, a network of independent accounting, tax and consulting firms.
